Citation Nr: 1523986	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-01 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an increased schedular rating for lumbar spine arthritis and disc disease in excess of 20 percent prior to August 28, 2014, and in excess of 40 percent thereafter.

2.  Entitlement to an extraschedular rating for lumbar spine arthritis and disc disease.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant, B.H., and K.E.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to July 1987 and from May 1988 to July 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA).  That rating decision denied a rating in excess of 20 percent for the Veteran's service connected low back disability. 

In September 2014, the RO increased the disability rating for the low back disability to 40 percent, effective August 28, 2014.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in April 2015.

In January 2013, the Veteran raised the issue of whether he was unemployable due to his service-connected lumbar spine disability.  The Board takes jurisdiction of the issue of entitlement to a TDIU because it is part and parcel to the issue on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The issues of entitlement to an extraschedular rating for lumbar spine arthritis and disc disease, and a TDIU, are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to August 28, 2014, the Veteran's low back disability manifested with forward flexion of the thoracolumbar spine to no worse than 70 degrees considering pain and other factors; ankylosis and incapacitating episodes due to intervertebral disc syndrome (IVDS) were not shown.

2.  From August 28, 2014, the Veteran's low back disability was not manifested by ankylosis or incapacitating episodes due to IVDS.


CONCLUSIONS OF LAW

1.  Prior to August 28, 2014, the criteria for a schedular rating in excess of 20 percent for lumbar spine arthritis and disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242 (2014).

2.  From August 28, 2014, the criteria for a schedular rating in excess of 40 percent for lumbar spine arthritis and disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  A standard September 2009 letter satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records (STRs) have been obtained.  Post-service VA treatment records have been obtained.  The Veteran testified that he has not filed a disability claim with the Social Security Administration (SSA).  The Veteran was provided VA medical examinations in December 2009, November 2012, and August 2014.  The examinations, taken together, are sufficient evidence for deciding the claim with respect to the schedular rating of the low back disability.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. General Rating Principles

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014).  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, that is established by x-ray, is deemed to be limitation of motion and warrants the minimum compensable rating for the joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

III. Rating Criteria

Under the General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014).  All measured ranges of motion should be rounded to the nearest five degrees.  Id. at Note 4.

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

IV.  Discussion

The appeal period before the Board begins on September 24, 2009, the date VA received the claim for an increased rating, plus the one-year look-back period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

A.  Degenerative Joint Disease of the Lumbar Spine

Service connection is in effect for lumbar spine arthritis and disc disease, rated 20 percent prior to August 28, 2014, and 40 percent disabling thereafter under 38 C.F.R. § 4.71a, Diagnostic Code 5242-5237.  The Veteran contends that his lumbar spine disability is more severe than the currently assigned rating and that he is entitled to a higher rating. 


i.  Prior to August 28, 2014

A November 2007 magnetic resonance imaging examination showed degenerative changes of L3-4 and disc herniation of L4-L5 and L5-S1.

On VA examination in December 2009, the Veteran reported that he took morphine for his back pain.  He had no history of fecal or urinary incontinence or erectile dysfunction.  He reported daily pain and stiffness, with radiation of pain to the left lower extremity.  On examination, the Veteran's posture and gait were normal.  There was no ankylosis of the lumbar spine.  Neurological examination was normal.  Ranges of motion of the thoracolumbar spine were:  flexion 0 to 90 degrees; extension 0 to 20 degrees; left and right lateral flexion 0 to 20 degrees; left and right lateral rotation 0 to 20 degrees.  There was evidence of pain with motion.  After repetitive motion, the ranges of motion were:  flexion 0 to 70 degrees; extension 0 to 15 degrees; left and right lateral flexion 0 to 15 degrees; left and right lateral rotation 0 to 15 degrees.  The examiner noted that there were no incapacitating episodes due to intervertebral disc syndrome.  

On VA examination in November 2012, the examiner noted there had been no doctor prescribed bedrest for the past year.  There was no guarding or muscle spasm of the thoracolumbar spine.  There was no bowel or bladder dysfunction.  Ranges of motion of the thoracolumbar spine were noted as:  flexion 0 to 90 degrees; extension 0 to 10 degrees; left lateral flexion 0 to 20 degrees; right lateral flexion 0 to 25 degrees; left lateral rotation 0 to 10 degrees; and right lateral rotation 0 to 15 degrees.  There was no objective evidence of painful motion.  There was no additional limitation of motion following repetitive testing.  (The examiner noted that while the Veteran demonstrated only 30 degrees of forward flexion with range of motion testing, he sat comfortably with a 90 degrees of flexion of his back/hip and was able to sit up with his legs extended out in front of him when double-legged straight leg raising test was conducted.  The examiner stated that these findings indicated very close to 90 degrees of forward flexion of the back.)  Straight leg raising test was negative bilaterally.  There were no signs or symptoms of radiculopathy.  The examiner stated that the Veteran did not have intervertebral disc syndrome.  

Prior to August 28, 2014, on objective testing, forward flexion of the thoracolumbar spine was limited to at worst 70 degrees and combined range of motion to 170 degrees even with consideration of painful motion, fatigue, and other factors and there was no evidence of abnormal gait or spinal curvature.  

The criteria for a 40 percent rating, the next higher rating available, which requires flexion to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, have not been met as the Veteran's symptoms during this period do not more nearly approximate the criteria for a 40 percent disability rating.  Moreover, the current 20 percent rating fully encompasses all functional loss due to flare-ups of pain, weakness, fatigability, lack of endurance, or incoordination in accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59.

ii.  From August 28, 2014

On VA examination conducted August 28, 2014, the Veteran reported severe flare-ups every six months that last four to six weeks and prohibit him from moving around easily.  On examination, ranges of motion of the thoracolumbar spine were noted as:  flexion 0 to 30 degrees; extension 0 degrees; left lateral flexion 0 to 15 degrees; right lateral flexion 0 to 15 degrees; left lateral rotation 0 to 15 degrees; and right lateral rotation 0 to 20 degrees.  There was no objective evidence of painful motion.  The examiner stated that the Veteran was capable of more movement than demonstrated on the examination:  "He showed poor effort on ROM testing and did not display his full capabilities.  His imaging does not support such a lack of ROM.  His subjective complaints outweigh objective findings."  There was no additional limitation with repetitive motion.  There was functional loss/functional impairment of the spine that the examiner attributed to the Veteran being "deconditioned and obese and on chronic narcotics."  There was no abnormal gait or abnormal spinal contour.  Muscle strength testing was normal.  Deep tendon reflexes were normal in the knees and ankles.  Straight leg raising test was negative bilaterally.  There were no signs or symptoms of radiculopathy.  There was no ankylosis of the spine.  There was no intervertebral disc syndrome and no other neurologic abnormalities.  The examiner noted mild degenerative changes and mild degenerative disc disease of the lumbar spine.  The examiner further noted that while the Veteran reported on examination that he continued to have significant back pain despite his use of morphine, outpatient records showed him reporting that morphine controlled his symptoms well.  "If his morphine is not relieving his pain at the levels of morphine he is taking, it should be considered that his pain is perhaps non-physiologic or there is drug-seeking behavior.  The reason for this discrepancy should be investigated to rule out either of these scenarios.  If he is having flares primarily due to deconditioning, which may likely be the case, then he should be in physical therapy."

At the April 2015 Board hearing, the Veteran reported he was unable to sit for more than 15 to 20 minutes.  He reported having "incapacitating episodes" in which he was verbally advised to take bed rest, and experiencing "ankylosis" when his back has been "frozen" in place.

The RO assigned a 40 percent rating based on the results of the August 2014 VA examination.  The criteria for the next higher rating, a 50 percent, have not been met at any point during the rating period on appeal.  The record is absent any evidence of ankylosis of the entire thoracolumbar spine.  In fact, the August 2014 VA examiner expressly noted that there was no ankylosis, much less ankylosis of the entire thoracolumbar spine.  Alternatively, the record does not show any physician-prescribed bed rest for treatment of his lumbar spine during any 12 month period of the appeal.  Although the Veteran has testified to having both ankylosis and incapacitating episodes, it appears that he is mistaken as to the proper meaning of these terms.  The record clearly shows that all of the medical examiners have found no ankylosis present and none of the record demonstrate that the Veteran has been given physician-prescribed bedrest as a treatment of his low back disability.  

Further, the Board notes that the findings on the August 2014 examination, specifically the examiner's descriptions of the Veteran's poor effort on range of motion testing and the discrepancy between the objective findings and the Veteran's reports of pain, make it unclear that the Veteran's symptoms meet the criteria for the currently assigned 40 percent rating; thus, they in no way could be said to more closely approximate the criteria for a higher schedular rating of 50 percent.  

In sum, the preponderance of the evidence is against the claim for a schedular rating in excess of 40 percent for the service connected low back disability; there is no doubt to be resolved; and an increased rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §3.102.


ORDER

A schedular rating for lumbar spine arthritis and disc disease in excess of 20 percent prior to August 28, 2014, and in excess of 40 percent thereafter, is denied.


REMAND

In situations where entitlement to an extraschedular rating or a TDIU arises in connection with an appeal for an increased rating, the Board is not precluded from issuing a final decision on the increased rating claim and remanding the extraschedular-rating and/or TDIU-rating issue(s) to the RO.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003); VAOGCPREC. 6-96 (Aug. 16, 1996).  It is within the Secretary's discretion to bifurcate the claim.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011). 

Here, the Veteran's claim for an increased rating for low back disability is bifurcated into one part that is a schedular evaluation of the rating (discussed and decided above) and a second part that deals with an extraschedular evaluation of the same and a TDIU.  Given the facts of this case, development of the TDIU claim may impact the extraschedular aspect, and as such both are remanded to the RO.  See Brambley, 17 Vet. App. at 24.

In a May 2015 decision, the RO granted service connection for depressive disorder associated with the Veteran's low back disability.  A 70 percent rating was assigned for the depressive disorder; the Veteran's combined service connected disability rating is now 80 percent.  To date, the RO has not considered the Veteran's TDIU claim in light of the grant of service connection for depressive disorder.  The RO must be given an opportunity to consider that issue prior to the Board issuing a decision on the TDIU claim.  A "combined effects" VA examination that takes into account both service connected disabilities is also warranted to properly evaluate the claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the effects of his service-connected low back disability ( rated 40 percent disabling) and depressive disorder (rated 70 percent disabling) on his ability to obtain and maintain substantially gainful employment consistent with his education and occupational experience.  The relevant information in the claims file, including the electronic file, must be provided to the examiner for review.

Accordingly, the examiner is asked to evaluate whether the Veteran's disability picture-whether due to his service connected low back disability or depressive disorder, or a cumulative effect of both components-impairs his ability to meet the demands of substantially gainful employment of a sedentary or physical nature.  

2.  Then, readjudicate the issues remaining on appeal, to include whether referral for extraschedular consideration is warranted for low back disability.  Return the case to the Board if appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


